6 N.Y.3d 884 (2006)
849 N.E.2d 961
816 N.Y.S.2d 738
DAN TREVETT, Individually and as Parent and Legal Guardian of ADAM TREVETT, an Infant, Appellant,
v.
CITY OF LITTLE FALLS, Respondent.
Court of Appeals of the State of New York.
Decided May 9, 2006.
*885 Michael A. Castle, Herkimer (Scott H. Oberman of counsel), for appellant.
Cramer, Smith & Leach, PC., Syracuse (Ralph S. Alexander of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff was injured while attempting a lay up when he collided in mid-air with a pole supporting a basketball backboard and rim. The Appellate Division correctly held that the proximity of the pole to the court was open and obvious, and thus the risk of collision with the pole was inherent in playing on that court. Therefore, the Appellate Division properly dismissed the complaint on the ground that plaintiff had assumed the risk of injury (see Sykes v County of Erie, 94 NY2d 912 [2000]; Morgan v State of New York, 90 NY2d 471 [1997]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.